              Case 1:19-cv-03826-ER Document 19 Filed 05/01/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD J. TRUMP, DONALD J. TRUMP
JR., ERIC TRUMP, IVANKA TRUMP,

and                                                   No. 19 Civ. 3826 (ER)

THE DONALD J. TRUMP REVOCABLE                         RULE 7.1 DISCLOSURE STATEMENT
TRUST, THE TRUMP ORGANIZATION,                        OF CAPITAL ONE FINANCIAL CORP.
INC., TRUMP ORGANZATION LLC, DJT
HOLDINGS LLC, DJT HOLDINGS
MANAGING MEMBER LLC, TRUMP
ACQUISITION LLC, and TRUMP
ACQUISITION, CORP.,

                               Plaintiffs,

- against -

DEUTSCHE BANK AG and CAPITAL ONE
FINANCIAL CORP.,

                               Defendants.



                 Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned

counsel for defendant Capital One Financial Corporation certify that Capital One Financial

Corporation is a publicly traded corporation. Capital One Financial Corporation has no parent

corporation and no publicly-held entity owns 10 percent or more of the stock of Capital One

Financial Corporation.




                                                                                               106550

                                                 1
        Case 1:19-cv-03826-ER Document 19 Filed 05/01/19 Page 2 of 2




Dated: May 1, 2019                       MURPHY & MCGONIGLE, P.C.
       New York, New York

                                         By: s/Steven D. Feldman
                                            James A. Murphy
                                            jmurphy@mmlawus.com
                                            Steven D. Feldman
                                            sfeldman@mmlawus.com
                                            1185 Avenue of the Americas, 21st Floor
                                            New York, New York 10036
                                            (212) 880-3999

                                         Attorneys for Defendant Capital One Financial
                                         Corporation




                                                                                   106550

                                     2
